Mr. Presiding Justice Barnes delivered the opinion of the court. 4. Judgment, § 692*—what evidence insufficient to prove existence of. The introduction in evidence of the “half sheet,” a term used in the Municipal Court to designate the record of its proceedings including the judgment, which consists of a jumble of letters conveying no meaning unless explained, is insufficient to prove the existence of a judgment, especially where no explanation was offered: 5. Judgment, § 242*—when entry invalid. A record consisting of a jumble of figures conveying no meaning unless explained is invalid as an entry of judgment under Stein v. Meyers, 253 111. 199, and subsequent decisions. 6. Sales, § 436*—rights of bona fide purchaser from, vendee on conditional sale. Where a conditional sale is made arid the vendor retains the title in himself, but delivers the chattel to the vendee so as to clothe him with apparent ownership, the bona fide purchaser or execution creditor of the latter is entitled to be protected as against the claim of the original vendor. 7. Execution, § 193*—when attaching creditor becomes an execution creditor. An attaching creditor becomes an execution creditor after sale on execution, and consequently the principles governing the rights of attaching creditors are inapplicable aftér sale on execution. 8. Execution, § 193*—when purchaser at own sale a bona fide purchaser. The execution creditor of a purchaser of personalty under a conditional sale contract is not prevented from being a bona fide purchaser as against the original vendor merely because he was a purchaser at his own execution sale. 9. Sales, °§ 436*—when execution creditor of vendee of conditional sale contract protected. Where the vendor under a conditional sale ■ contract vested the purchaser with the indicia of ownership he cannot, as against a bona fide purchaser on execution against the vendee under said contract, contend that since the latter had no title ■ the execution purchaser acquired none.